DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 2015/0163285 A1) in view of Ibrahim Rana et al (US 2018/0248768 A1) in view of Trenka (US 2016/0352859 A1) in view of Golwalkar et al (US 2010/0057697 A1) in view of Luo et al (US 2021/0352106 A1). Hereinafter referred as Chakra, Rana, Trenka, Golwalkar and Luo.
Regarding claims 1, 8 and 15, Chakra teaches a method and system for connection management, comprising: receiving, by a proxy ([proxy is defined in the specification as a connector which may be deployed at various locations (paragraph (0003)] cloud service from a management service (hybrid cloud workload selector (300) in figure 3), an array comprising performance scores for each combination of an application server of one or more application servers and a proxy device of one or more proxy devices (if any of the public cloud-based environments were identified as being acceptable, then decision branches to the “yes” branch whereupon the public cloud-based environment that has the highest (best) provisioning score (e.g. lowest provisioning delay, etc) is selected. On the other hand, if none of the public cloud-based environments were found to be acceptable, then decision branches to the “no” branch whereupon the private cloud-based environment that has the highest (best) provisioning score (e.g. lowest provisioning delay, etc.) is selected (page 4 paragraph (0036))), data measured by each proxy device of the one or more proxy devices for each application server of the one or more application servers (page 4 paragraph (0037)); receiving, by the proxy cloud service, a connection request from a client device directed to a first application server of the one or more application servers (page 4 paragraph (0031)-(0032)); selecting, by the proxy cloud service from the array, a proxy device of the one or more proxy devices associated with a highest performance score for the first application server (a decision is made by the process as to whether any of the cloud-based environments were found to be acceptable candidates for deployment of the workload. If one or more of the cloud-based environment was found to be acceptable, then decision branches to the “yes” branch whereupon, at predefined process, the process selects one of the cloud-based environments from the list of cloud-based environments included in the memory area (page 4 paragraph (0034))); and steering, by the proxy cloud service, the connection request to the selected proxy device (page 3 paragraph (0028)).
However, Chakra is silent in teaching an array generated from performance telemetry data measured by each proxy device. Rana teaches on (page 7 paragraph (0054)) example 1 includes a cloud orchestration system for identifying mutual influence  
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s reference to include the teachings of Rana for an array generated from performance telemetry data measured by each proxy device before the effective filing date of the claimed invention. A useful combination is found on Rana (page 1 paragraph (0016)) disclosed herein are mechanisms to determine interaction factors (IFs) between cloud network entities. Cloud network entities may include hardware entities (e.g. servers), virtual layer entities, and service layer entities. 
However, Chakra and Rana are silent in teaching a plurality of application/proxy servers. Trenka teaches on (page 2 paragraph (0031)) there is an application server, a database server, a plurality of proxy servers included but not limited to a first proxy server, a second proxy server, and a third proxy server. 
 Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s and Rana’s reference to include the teachings of Trenka for a plurality of application/proxy servers before the effective filing date of the claimed invention. A useful combination is found on Trenka (page 1 paragraph (0004)) at least one embodiment of the invention relates to a system and process for dynamically updating a web page. This can occur by automatically modifying data over a computer network comprising a first application server, a database server, at least one proxy server, at 
However, Chakra, Rana and Trenka are silent in teaching a proxy device deployed as intermediaries between the plurality of application servers and a client device. Golwalkar teaches on (page 4 paragraph (0035)) in a distributed directory environment, data is partitioned across multiple directory servers, or backend servers, and a proxy server may act as an intermediate agent between a client and the backend servers. When the client wants to obtain data stored on the backend servers in a sorted format, the client sends a request for data to the proxy server.  
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s, Rana’s and Trenka’s references to include the teachings of Golwalkar for a proxy device deployed as intermediaries between the plurality of application servers and a client device before the effective filing date of the claimed invention. A useful combination is found on Golwalkar (page 1 paragraph (0002)) embodiments of the present invention relate generally to an improved data processing system, and in particular to a computer implemented method, data processing system, and computer program product for performing a virtual list view search in a distributed directory environment using a proxy server.
However, Chakra, Rana, Trenka and Golwalkar are silent in teaching a proxy device to server as an intermediary between the client device and the first application server responsive to the proxy device being associated with the highest performance for the first application server. Luo teaches on (page 1 paragraph (0015)) with respect to 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s, Rana’s, Trenka’s and Golwalkar’s references to include the teachings of Luo for a proxy device to server as an intermediary between the client device and the first application server responsive to the proxy device being associated with the highest performance for the first application server before the effective filing date of the claimed invention. A useful combination is found on Luo (page 1 paragraph (0016)) The application sharing protocol may utilize security mechanisms to protect unauthorized access to this communication between the client and the remote server. The implementation of such security mechanisms may add technical challenges to the design and utilization of a man-in-the-middle connection between the client and the 

Regarding claims 2, 9 and 16, Chakra, Rana, Trenka, Golwalkar and Luo teach the method and system of claims 1, 8 and 15. Golwalkar teaches the performance telemetry data comprises latency between each of the plurality of proxy device (proxy server 306 acts as an intermediate agent (an "intermediary") to the distributed directory environment. Although only one proxy server is shown, there may be multiple such proxy servers or proxy server instances running on one or more physical machines page 3 paragraph (0032)) and each of the plurality of application servers (page 4 paragraph (0035)). 

Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 2015/0163285 A1) in view of Ibrahim Rana et al (US 2018/0248768 A1) in view of Trenka (US 2016/0352859 A1) in view of Golwalkar et al (US 2010/0057697 A1) in view of Luo et al (US 2021/0352106 A1) in view of Singh et al (US 2020/0128446 A1) in view of Bridges et al (US 2018/0287931 A1). Hereinafter referred as Chakra, Rana, Trenka, Golwalkar, Luo, Singh and Bridges.
Regarding claims 3 and 10, Chakra, Rana, Trenka Golwalkar and Luo teach the method and system of claims 2 and 9. Golwalkar teaches at least one of the plurality of proxy device and at least one of the plurality of application servers (page 4 paragraph (0035)). However, Chakra, Rana, Trenka, Golwalkar and Luo are silent in teaching at least a portion of the performance telemetry data is measured according to a round trip time of a request. Singh teaches on (page 2 paragraph (0021)) the telemetry data can include key performance indicators (KPIs) such as round-trip time for data packets, latency, and other indicators that can be used to determine throughput. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s, Rana’s, Trenka’s, Golwalkar’s and Luo’s references to include the teachings of Singh for at least a portion of the performance telemetry data is measured according to a round trip time of a request before the effective filing date of the claimed invention. A useful combination is found on Singh (page 1 paragraph (0005)) examples described herein include systems and methods for poor wireless coverage detection and root cause analysis (RCA) in a telco network. A network analysis platform can detect a session suffering from poor wireless coverage at a network cell, such as a base station, and display a related alert on a graphical user interface (GUI).
However, Chakra, Rana, Trenka, Golwalkar, Luo and Singh are silent in teaching responding of a synthetic transaction communicated between a proxy device and an application server. Bridges teaches on (page 7 paragraph (0098)) the synthetic transaction represents a test procedure that is performed to determine quality-related attributes of a candidate path. The synthetic transaction, for example, is performed by the performance module that resides on the client device, the intermediate node, and/or the endpoint device.
 responding of a synthetic transaction communicated between a proxy device and an application server before the effective filing date of the claimed invention. A useful combination is found on Bridges (page 1 paragraph (0004)) according to various implementations, a cloud-based connectivity service maintains network path information that identifies routing paths for routing communication sessions across different networks.

Regarding claims 4 and 11, Chakra, Rana, Trenka, Golwalkar, Luo, Singh and Bridges teach the method and system of claims 2 and 9. Singh teaches at least a portion of the performance telemetry data is measured according to a round trip time of a request (page 2 paragraph (0021)) and response of an existing communication session between a client device and an application server traversing a proxy device (page 2 paragraphs (0022)-(0023)). Golwalkar teaches at least one of the plurality of proxy device and at least one of the plurality of application servers (page 4 paragraph (0035)).
Regarding claims 6 and 13, Chakra, Rana, Trenka, Golwalkar, Luo, Singh and Bridges teach the method and system of claims 1 and 8. Bridges teaches steering the connection request further comprises forwarding the connection request to the selected proxy device (page 3 paragraph (0038)).  
(page 5 paragraph (0074)). 
Regarding claim 17, Chakra, Rana, Trenka, Golwalkar, Luo, Singh and Bridges teach the method of claim 16. Singh teaches the latency is measured (page 2 paragraph (0021)). Bridges teaches measuring via synthetic transactions transmitted by the corresponding proxy device (page 7 paragraph (0098)) to each of the plurality of application servers (page 2 paragraph (0031)). 
Regarding claim 18, Chakra, Rana, Trenka, Golwalkar, Luo, Singh and Bridges teach the method of claim 16. Singh teaches latency is measured (page 2 paragraph (00221)). Singh further teaches measuring via monitoring of requests and responses of an existing connection between the proxy device (page 1 paragraph (0008)) and each of the plurality of application servers (page 2 paragraph (0031)). 
Regarding claim 20, Chakra, Rana, Trenka, Golwalkar, Luo, Singh and Bridges teach the method of claim 15. Chakra teaches a plurality of proxy devices and a plurality of application servers are deployed at a first data center (page 4 paragraph (0036)). 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 2015/0163285 A1) in view of Ibrahim Rana et al (US 2018/0248768 A1) in view of Trenka (US 2016/0352859 A1) in view of Golwalkar et al .
Regarding claims 5, 12 and 19, Chakra, Rana, Trenka, Golwalkar and Luo teach the method and system of claims 2, 9 and 16. However, Chakra, Rana, Trenka, Golwalkar and Luo are silent in teaching the performance scores are inversely proportional to the performance telemetry data. Schwan teaches on (page 3 paragraph (0044)) the method for service named routing the first router and/or the second router, preferably by means of a control unit, stores rating data associated with result of the calculation of the service performance data calculation in its service performance table being inversely proportional to the load data or load of the server and preferably being inversely proportional to the delay time data or delay time and/or proportional to bandwidth data or bandwidth associated with the at least one service.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s, Rana’s, Trenka’s, Golwalkar’s and Luo’s references to include the teachings of Schwan for performing scores are inversely proportional to the performance telemetry before the effective filing date of the claimed invention. A useful combination is found on Schwan (page 1 paragraph (0001)) the present invention relates to a method and a router for service named routing in a packet-based communication network. The communication network comprises at least two servers providing at least one service and a plurality of routers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424